DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to application filed 04/27/2020. Claims 1-20 are pending.

Priority
This application is a CIP of 16/781,505 filed 02/04/2020 which is a continuation of 14/943,579 filed 11/17/2015, now Patent No. 10594656.
Claims 5, 15 and 20 have priority date as of the filing date of this application which is 02/04/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/27/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1.	Claims 1-4, 6-14 and 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10594656 (reference patent ‘656). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 of reference patent ‘656 anticipate claims 1-4, 6-14 and 16-19 in the instant application.

2.	Claims 5, 15 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10594656 (reference patent ‘656) in view of Korsunsky. Although ‘656 discloses all features of said claims, it is not relied on to disclose “wherein the set of signatures include utilize a Snort format” but in view of Korsunsky discloses wherein the set of signatures include utilize a Snort format (search parameters or signatures for this search may be expressed in the SNORT language – Korsunsky: par. 0187).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘656 in view of Korsunsky to include wherein the set of signatures include utilize a Snort format – Korsunsky: par. 0187.
One of ordinary skill in the art would have been motivated because it would allow to “specify position dependent patterns; absolute position patterns; relative position patterns; and negative and positive patterns” – Korsunsky: par. 0187.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1.	Claims 1-2, 4-12, 14-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Paul, US Patent 9369433B1 in view of Korsunsky, US2011/0214157A1


receiving traffic associated with a user of a plurality of users, wherein each user is associated with a customer of a plurality of customers for the cloud-based security system, and wherein the traffic is between the user and the Internet (The system 100 includes content processing nodes, PN 110, that proactively detect and preclude the distribution of security threats, e.g., malware, spyware, viruses, email spam, etc., and other undesirable content sent from or requested by an external system.  Example external systems may include an enterprise 200…all data destined for or received from the Internet is processed through one of the processing nodes 110 – Paul: col. 4, lines 20-37 – Note: through the cloud system 500, network administrators may define user centric policies tied to users, not devices, with the policies being applied regardless of the device used by the user – col. 17, lines 3-6); 
Paul is not relied on to explicitly disclose but in view of Korsunsky discloses analyzing the traffic based on a set of signatures including stream-based signatures and security patterns (As a data flow 444 is received at the network processor module 210, its packet headers and/or payloads may be inspected.  This inspection (which when specifically directed at the payload may comprise content inspection) may be performed by the content search logic 312 and may encompass the inspection of source IP address, destination IP address, source port, destination port, application associated with the flow, user associated with the flow, content of the payload, and so forth…In embodiments of the content search logic 312, a hardware-based string search supports position constraints.  In embodiments and without limitation, search parameters or signatures for this search may be expressed in the SNORT language.  In any case, search parameters or signatures may specify position dependent patterns; absolute position patterns; relative position patterns; and negative and positive patterns.  – Korsunsky: par. 0173 and 0187); 
Paul in view of Korsunsky further discloses blocking the traffic responsive to a match of a signature of the set of signatures (The system 100, 500 may enforce policy in a variety of ways including blocking non-compliant traffic and displaying a notification on the mobile device 400, alerting an administrator 1720, and the like – Paul: col. 23, lines 7-18 and Fig. 17A); and 
performing one or more of providing an alert based on the blocking and updating a log based on the blocking (The processing nodes 110 then store a local copy of the security policy data 113.  The authority node 120 may also store a master detection process filter 122.  The detection processing filter 122 may include data indicating whether content items have been processed by one or more of the data inspection engines 116 in any of the processing nodes 110.  The authority node manager 128 may be used to manage the master detection processing filter 122, e.g., receive updates from a processing nodes 110 when the processing node 110 has processed a content item and update the master detection processing filter 122.  For example, the master detection processing filter 122 may be distributed to the processing nodes 110, which then store a local copy of the detection processing filter 112 – Paul: col. 9, lines 50-67).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Paul in view of Korsunsky to include analyzing the traffic based on a set of signatures including stream-based signatures and security patterns.
One of ordinary skill in the art would have been motivated because it would allow to implement “machine learning techniques that allow software programs and/or hardware devices to obtain a model of what data flows are "normal," perhaps (in whole or in part) by observing data flows in the networked environment.  Then, by comparing actual data flows with such a model, it may be possible to detect anomalies.  The observing and comparing of data flows may, without limitation, include processing headers, payloads, protocols, and so on” – Korsunsky: par. 0125.  

Per claim 11, it recites a node in a cloud-based security system, comprising: 
a processor and memory storing instructions (Paul: Fig. 2) that, when executed, cause the processor to perform the recited steps in claim 1.
Therefore, claim 11 is rejected based on the same analysis and motivation to combine as set forth in the rejection of claim 1 above. 

Per claim 16, it recites a method comprising the recited steps in claim 1. 
Therefore, claim 16 is rejected based on the same analysis and motivation to combine as set forth in the rejection of claim 1 above. 

Per claims 2, 12 and 17, Paul-Korsunsky discloses features of claims 1, 11 and 16, wherein the node of the cloud-based security system is located between the user and the Internet and is configured to perform inline monitoring of the traffic to the user and from the user (The distributed security system 100, the cloud system 500, or any other cloud-based system is configured to provide real-time, continuous inspection of mobile data transactions while not impacting performance – Paul: col. 22, lines 50-53).

Per claims 4, 14 and 19, Paul-Korsunsky discloses features of claims 1, 11 and 16, wherein the steps further include updating the set of signatures via a central authority node in the cloud-based (the authority node 120 includes a data store that stores master security policy data 123 for each of the external systems 200, 220 and 230.  An authority node manager 128 may be used to manage the master security policy data 123, e.g., receive input from users of each of the external systems defining different security policies, and may distribute the master security policy data 123 to each of the processing nodes 110.  The processing nodes 110 then store a local copy of the security policy data 113.  The authority node 120 may also store a master detection process filter 122.  The detection processing filter 122 may include data indicating whether content items have been processed by one or more of the data inspection engines 116 in any of the processing nodes 110 – Paul: col. 9, lines 50-62 – Note: processing nodes 110 are updated).

Per claims 5, 15 and 20, Paul-Korsunsky discloses features of claims 1, 11 and 16, wherein the set of signatures include utilize a Snort format (in embodiments of the content search logic 312, a hardware-based string search supports position constraints.  In embodiments and without limitation, search parameters or signatures for this search may be expressed in the SNORT language.  In any case, search parameters or signatures may specify position dependent patterns; absolute position patterns; relative position patterns; and negative and positive patterns.  – Korsunsky: par. 0187). 
The same motivation to modify Paul in view of Korsunsky applied to claim 1 above applies here.

Per claim 6, Paul-Korsunsky discloses the non-transitory computer-readable storage medium of claim 1, wherein the traffic is web-based traffic (the cloud system 500 avoids platform specific security apps on the mobile devices 550, forwards web traffic through the cloud system 500, enables network administrators to define policies in the cloud, and enforces/cleans traffic in the cloud prior to delivery to the mobile devices 550 – Paul: col. 16, lines 65-67 and col. 17, lines 1-3).

Per claim 7, Paul-Korsunsky discloses the non-transitory computer-readable storage medium of claim 1, wherein the traffic includes any port and any protocol, between the user and the Internet (As a data flow 444 is received at the network processor module 210, its packet headers and/or payloads may be inspected.  This inspection (which when specifically directed at the payload may comprise content inspection) may be performed by the content search logic 312 and may encompass the inspection of source IP address, destination IP address, source port, destination port, application associated with the flow, user associated with the flow, content of the payload, and so forth.  In embodiments, the communication flow may be divided into chunks, which may be the packets – Korsunsky: par. 0173).
The same motivation to modify Paul in view of Korsunsky applied to claim 1 above applies here.

Per claim 8, Paul-Korsunsky discloses the non-transitory computer-readable storage medium of claim 1, wherein the traffic includes any port and any protocol, between the user and the Internet.
Claim 8 is rejected based on the same analysis set forth in the rejection of claim 7 above. 

Per claim 9, Paul-Korsunsky discloses the non-transitory computer-readable storage medium of claim 1, wherein the user is located in a branch office of the customer (In the cloud system 500, traffic from various locations (and various devices located therein) such as a regional office 510, headquarters 520, various employee's homes 530, mobile laptop 540, and mobile device 550 is redirected to the cloud through the cloud nodes 502 – Paul: col. 16, lines 42-47).

Per claim 10, Paul-Korsunsky discloses the non-transitory computer-readable storage medium of claim 1, wherein the user is on a user device located outside of a network associated with the customer (The system 100 includes content processing nodes, PN 110, that proactively detect and preclude the distribution of security threats, e.g., malware, spyware, viruses, email spam, etc., and other undesirable content sent from or requested by an external system.  Example external systems may include an enterprise 200, a computer device 220, and a mobile device 230, or other network and computing systems communicatively coupled to the system 100.  In an exemplary embodiment, each of the processing nodes 110 may include a decision system, e.g., data inspection engines that operate on a content item, e.g., a web page, a file, an email message, or some other data or data communication that is sent from or requested by one of the external systems – Paul: col. 4, lines 22-35).

2.	Claims 3, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Paul, US Patent 9369433B1 in view of Korsunsky, US2011/0214157A1, further in view of Treat, US Patent 9641544B1.

Per claims 3, 13 and 18, Paul-Korsunsky discloses features of claims 1, 11 and 16.
Paul-Korsunsky is not relied on to explicitly disclose but in view of Treat discloses wherein the traffic includes Secure Sockets Layer (SSL) traffic, and wherein the steps further include decrypting the SSL traffic prior to the analyzing (the disclosed techniques can including monitoring network communications (e.g., decoding network traffic) using one or more network devices (e.g., a security appliance that includes a firewall) regardless of port (e.g., including SSL or other encrypted network communications, which can be decrypted at the network device) – Treat: col. 6, lines 22-27).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Paul in view of Treat to include wherein the traffic includes Secure Sockets Layer (SSL) traffic, and wherein the steps further include decrypting the SSL traffic prior to the analyzing.
One of ordinary skill in the art would have been motivated because it would allow “applying trusted man-in-the-middle techniques using a self-signed certificate” – Treat: col. 11, lines 16-18.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Hafeez (see the attached PTO – 892) discloses that Internet traffic can be analyzed in different ways to perform tasks such as classification and filtration. Deep packet inspection is a means of filtering network traffic by monitoring a stream of packets and identifying strings of data that appear common. Based on information contained in the packet headers, or other protocol-specific parameters, we can distinguish the application of origin and even requests made by the application. In this report, Snort is used as a tool for deep packet inspection. Network traffic can be analyzed by creating rules for web applications using Snort. Further, different policies can be implemented on Snort for deep packet inspection.
Underwood (US2016/0127395A1) discloses that it is known: Snort has the ability to perform real-time traffic analysis and packet logging on Internet Protocol (IP) networks.  Snort performs protocol analysis, content searching, and matching.  Snort detects attacks to operating systems, fingerprinting attempts, common gateway interface, buffer overflows, server message block probes, and stealth port scans.  Snort performs packet inspection, intrusion detection progression and intrusion prevention on protocol standards, protocol anomaly detection, application control, and signature matching.  Snort analyzes application-level vulnerabilities including binary code in HTTP headers, HTTP/HTTPS tunneling, URL directory traversal, cross-site scripting, and SQL injection will also be analyzed.
Ranum (US2014/0013434A1) discloses an intrusion detection system that may generally include an open source network intrusion prevention and detection system (e.g., Snort), a packet analyzer, or any other system that having a suitable sensor that can detect and prevent intrusion or other security events in the network.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREZOO SHERKAT whose telephone number is (571)272-8533.  The examiner can normally be reached on Monday - Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571 - 272 - 3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AREZOO SHERKAT/            Examiner, Art Unit 2434